Case 2:19-cv-00310-JRG Document 30-1 Filed 02/12/20 Page 1 of 10 PageID #: 152



                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

GREE, INC.,                                      §
                                                 §
              Plaintiff,                         §      Case No. 2:19-cv-0310-JRG
                                                 §
       v.                                        §      JURY TRIAL DEMANDED
                                                 §
SUPERCELL OY,                                    §
                                                 §
              Defendant.                         §




                            [PROPOSED] DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after

receiving the input of the parties to this action, it is ORDERED AS FOLLOWS:

1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil

       Procedure 26(a)(1), each party shall disclose to every other party the following

       information:

       (a)    the correct names of the parties to the lawsuit;

       (b)    the name, address, and telephone number of any potential parties;

       (c)    the legal theories and, in general, the factual bases of the disclosing party’s

              claims or defenses (the disclosing party need not marshal all evidence that may

              be offered at trial);
Case 2:19-cv-00310-JRG Document 30-1 Filed 02/12/20 Page 2 of 10 PageID #: 153



       (d)     the name, address, and telephone number of persons having knowledge of

               relevant facts, a brief statement of each identified person’s connection with the

               case, and a brief, fair summary of the substance of the information known by

               any such person;

       (e)     any indemnity and insuring agreements under which any person or entity

               carrying on an insurance business may be liable to satisfy part or all of a

               judgment entered in this action or to indemnify or reimburse for payments made

               to satisfy the judgment;

       (f)     any settlement agreements relevant to the subject matter of this action; and

       (g)     any statement of any party to the litigation.

2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity

       of any witness it may use at trial to present evidence under Federal Rule of Evidence

       702, 703 or 705, and:

       (a)     if the witness is one retained or specially employed to provide expert testimony

               in the case or one whose duties as the party’s employee regularly involve giving

               expert testimony, provide the disclosures required by Federal Rule of Civil

               Procedure 26(a)(2)(B) and Local Rule CV-26; and

       (b)     for all other such witnesses, provide the disclosure required by Federal Rule of

               Civil Procedure 26(a)(2)(C).

3.     Additional Disclosures. Without awaiting a discovery request,1 each party will make

       the following disclosures to every other party:



       1 The Court anticipates that this disclosure requirement will obviate the need for requests
for production.
Case 2:19-cv-00310-JRG Document 30-1 Filed 02/12/20 Page 3 of 10 PageID #: 154



      (a)    provide the disclosures required by the Patent Rules for the Eastern District of

             Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                    i. If a party claiming patent infringement asserts that a claim
                    element is a software limitation, the party need not comply with
                    P.R. 3-1 for those elements until 30 days after source code for each
                    Accused Instrumentality is produced by the opposing party.
                    Thereafter, the party claiming patent infringement shall identify,
                    on an element-by-element basis for each asserted claim, what
                    source code of each Accused Instrumentality allegedly satisfies the
                    software limitations of the asserted claim elements.

                    ii. If a party claiming patent infringement exercises the provisions
                    of paragraph 3(a)(i) of this Discovery Order, the party opposing a
                    claim of patent infringement may serve, not later than 30 days after
                    receipt of a paragraph 3(a)(i) disclosure, supplemental “Invalidity
                    Contentions” that amend only those claim elements identified as
                    software limitations by the party claiming patent infringement.

      (b)    produce or permit the inspection of all documents, electronically stored

             information, and tangible things in the possession, custody, or control of the

             party that are relevant to the pleaded claims or defenses involved in this action,

             except to the extent these disclosures are affected by the time limits set forth in

             the Patent Rules for the Eastern District of Texas; and

      (c)    provide a complete computation of any category of damages claimed by any

             party to the action, and produce or permit the inspection of documents or other

             evidentiary material on which such computation is based, including materials

             bearing on the nature and extent of injuries suffered, except that the disclosure

             of the computation of damages may be deferred until the time for Expert

             Disclosures if a party will rely on a damages expert.

4.    Protective Orders. The Court will enter the parties’ Agreed Protective Order.

5.    Discovery Limitations. The discovery in this case is limited to the disclosures

      described in Paragraphs 1-3 together with:
Case 2:19-cv-00310-JRG Document 30-1 Filed 02/12/20 Page 4 of 10 PageID #: 155



      (a) Twenty-five (25) interrogatories per side.

      (b) Twenty-five (25) requests for admission per side. This limitation does not include

         requests for admission that are used solely to establish the authenticity of a document.

      (c) Depositions of each side, including depositions under Rule 30(b)(6) but excluding

         expert depositions, are not to exceed thirty (30) hours per side (with an additional

         seven (7) hours for each deposition that requires a translator).

      (d) Thirty (30) hours of non-party depositions per side.

      (e) Four (4) expert witnesses per side. Limits on expert depositions are covered in

         section 12(a) of this Discovery Order.

      (f) Depositions will not go longer than seven (7) hours per day on the record on any

         given day. This seven-hour per day limitation does not mean that a corporate

         representative who is designated on more than one topic will be limited to seven

         hours total time for his/her deposition.

      (g) Any party may later move to modify these limitations for good cause.

6.    Privileged Information. There is no duty to disclose privileged documents or

      information. However, the parties are directed to meet and confer concerning privileged

      documents or information after the Status Conference. By the deadline set in the Docket

      Control Order, the parties shall exchange privilege logs identifying the documents or

      information and the basis for any disputed claim of privilege in a manner that, without

      revealing information itself privileged or protected, will enable the other parties to

      assess the applicability of the privilege or protection. Any party may move the Court for

      an order compelling the production of any documents or information identified on any

      other party’s privilege log. If such a motion is made, the party asserting privilege shall
Case 2:19-cv-00310-JRG Document 30-1 Filed 02/12/20 Page 5 of 10 PageID #: 156



      respond to the motion within the time period provided by Local Rule CV-7. The party

      asserting privilege shall then file with the Court within 30 days of the filing of the

      motion to compel any proof in the form of declarations or affidavits to support their

      assertions of privilege, along with the documents over which privilege is asserted for in

      camera inspection.

7.    Signature. The disclosures required by this Order shall be made in writing and signed

      by the party or counsel and shall constitute a certification that, to the best of the signer’s

      knowledge, information and belief, such disclosure is complete and correct as of the

      time it is made. If feasible, counsel shall meet to exchange disclosures required by this

      Order; otherwise, such disclosures shall be served as provided by Federal Rule of Civil

      Procedure 5. The parties shall promptly file a notice with the Court that the disclosures

      required under this Order have taken place.

8.    Duty to Supplement. After disclosure is made pursuant to this Order, each party is

      under a duty to supplement or correct its disclosures immediately if the party obtains

      information on the basis of which it knows that the information disclosed was either

      incomplete or incorrect when made, or is no longer complete or true.

9.    Discovery Disputes.

      (a)    Except in cases involving claims of privilege, any party entitled to receive

             disclosures (“Requesting Party”) may, after the deadline for making disclosures,

             serve upon a party required to make disclosures (“Responding Party”) a written

             statement, in letter form or otherwise, of any reason why the Requesting Party

             believes that the Responding Party’s disclosures are insufficient. The written

             statement shall list, by category, the items the Requesting Party contends should
Case 2:19-cv-00310-JRG Document 30-1 Filed 02/12/20 Page 6 of 10 PageID #: 157



            be produced. The parties shall promptly meet and confer. If the parties are

            unable to resolve their dispute, then the Responding Party shall, within 14 days

            after service of the written statement upon it, serve upon the Requesting Party a

            written statement, in letter form or otherwise, which identifies (1) the requested

            items that will be disclosed, if any, and (2) the reasons why any requested items

            will not be disclosed. The Requesting Party may thereafter file a motion to

            compel.

      (b)   An opposed discovery related motion, or any response thereto, shall not exceed

            7 pages. Attachments to a discovery related motion, or a response thereto, shall

            not exceed 5 pages. No further briefing is allowed absent a request or order from

            the Court.

      (c)   Prior to filing any discovery related motion, the parties must fully comply with

            the substantive and procedural conference requirements of Local Rule CV-7(h)

            and (i). Within 72 hours of the Court setting any discovery motion for a

            hearing, each party’s lead attorney (see Local Rule CV-11(a)) and local counsel

            shall meet and confer in person or by telephone, without the involvement or

            participation of other attorneys, in an effort to resolve the dispute without Court

            intervention.

      (d)   Counsel shall promptly notify the Court of the results of that meeting by filing a

            joint report of no more than two pages. Unless excused by the Court, each party’s

            lead attorney shall attend any discovery motion hearing set by the Court (though

            the lead attorney is not required to argue the motion).
Case 2:19-cv-00310-JRG Document 30-1 Filed 02/12/20 Page 7 of 10 PageID #: 158



      (e)      Any change to a party’s lead attorney designation must be accomplished by

               motion and order.

      (f)      Counsel are directed to contact the chambers of the undersigned for any “hot-

               line” disputes before contacting the Discovery Hotline provided by Local Rule

               CV-26(e). If the undersigned is not available, the parties shall proceed in

               accordance with Local Rule CV-26(e).

10.   No Excuses. A party is not excused from the requirements of this Discovery Order

      because it has not fully completed its investigation of the case, or because it challenges

      the sufficiency of another party’s disclosures, or because another party has not made its

      disclosures. Absent court order to the contrary, a party is not excused from disclosure

      because there are pending motions to dismiss, to remand or to change venue.

11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy

      copies of any filings.

12.   Proposed Stipulations by the Parties Regarding Discovery:

      a) Each testifying expert may be deposed for up to seven (7) hours of deposition time

            for each report on a separate subject or separate party for up to three (3) patents in the

            report (e.g., if an expert opines on infringement and validity, 14 hours of deposition

            testimony would be permitted). For each additional patent beyond three in a report

            (regardless of the number of subjects and/or parties), an additional two (2) hours of

            deposition time would be permitted. The per day limits of section 5(f) also apply to

            expert depositions.

      b) The parties agree that documents or information created or conveyed relating to the

            disputes between the parties subsequent to September 12, 2016 (the date of the first
Case 2:19-cv-00310-JRG Document 30-1 Filed 02/12/20 Page 8 of 10 PageID #: 159



         demand letter from GREE’s counsel to Supercell) that are protected by attorney-client

         privilege or work product doctrine, including any applicable common interest or joint

         defense privileges, do not have to be identified on a privilege log, except as provided

         under P.R. 3-7 or to the extent that such communications involve patent prosecution

         counsel and relate to the prosecution of any patent-in-suit or related patent.

      c) The Parties agree that the following materials shall not be subject to discovery in this

         litigation: (a) draft expert reports; (b) notes or outlines made in preparation of a draft

         expert report; (c) communications and conversations between counsel and testifying

         or consulting experts, unless such conversations or communications are relied upon as

         a basis for any opinions provided in an expert report or expert testimony or occur

         while the deposition of a testifying expert is open; (d) information, analyses,

         opinions, or other materials from any outside consultant or expert, unless such

         information, analyses, opinions, or other materials are sent to a testifying expert

         witness. Materials, communications, and other information exempt from discovery

         under this paragraph shall be treated as attorney-work product privileged but need not

         be logged on a privilege log. In addition to these provisions, the provisions in Fed. R.

         Civ. P. 26(b)(4) still apply.

      d) A party who serves a subpoena in this matter on a non-party shall, prior to or at the

         same time as serving on that non-party, provide a copy of the subpoena and all

         attachments thereto to the other party. A party who receives documents from a third

         party pursuant to a subpoena will reproduce those documents to the other party within

         five (5) business days. Where reproduction of documents within five (5) business

         days is not possible, the party who received the documents will provide prompt notice
Case 2:19-cv-00310-JRG Document 30-1 Filed 02/12/20 Page 9 of 10 PageID #: 160



         to the other party and will work in good faith to resolve the issue on a case-by-case

         basis. A party scheduling the deposition of a third-party shall promptly notify the

         parties of the date and location of the deposition and make all best efforts to schedule

         any deposition of the third-party no earlier than five (5) days after the party

         scheduling the deposition provides the copies of any documents received from that

         third party; provided, however, the scheduling party shall not be obligated to

         reschedule a deposition if the third party produces documents within five days before

         the deposition.

      e) Subject to Local Rule CV-5(a)(3), the parties agree to serve documents by e-mail to

         counsel of record, or if the documents are too voluminous, by Dropbox, FTP, or other

         internet file service.

      f) The parties will use best efforts to serve documents filed under seal by e-mail, or if

         too voluminous, by Dropbox, FTP, or other internet file service within an hour of

         filing.

      g) The parties agree that discovery produced by a party in this case may be used in

         related litigation between the parties, including but not limited to GREE, Inc. v.

         Supercell Oy, Case No. 2:19-cv-00070 (E.D. Tex.), GREE, Inc. v. Supercell Oy, Case

         No. 2:19-cv-00071 (E.D. Tex.), GREE, Inc. v. Supercell Oy, Case No. 2:19-cv-00072

         (E.D. Tex.), GREE, Inc. v. Supercell Oy, Case No. 2:19-cv-00161 (E.D. Tex.), GREE,

         Inc. v. Supercell Oy, Case No. 2:19-cv-00172 (E.D. Tex.), GREE, Inc. v. Supercell

         Oy, Case No. 2:19-cv-00200 (E.D. Tex.), GREE, Inc. v. Supercell Oy, Case No. 2:19-

         cv-00237 (E.D. Tex.), GREE, Inc. v. Supercell Oy, Case No. 2:19-cv-00310 (E.D.

         Tex.), and GREE, Inc. v. Supercell Oy, Case No. 2:19-cv-00311 (E.D. Tex.).
Case 2:19-cv-00310-JRG Document 30-1 Filed 02/12/20 Page 10 of 10 PageID #: 161



 13.   Standing Orders. The parties and counsel are charged with notice of and are required to

       fully comply with each of the Standing Orders of this Court. Such are posted on the

       Court’s website at http://www.txed.uscourts.gov/?q=judge/chief-district-judge-rodney-

       gilstrap. The substance of some such orders may be included expressly within this

       Discovery Order, while others (including the Court’s Standing Order Regarding

       Protection of Proprietary and/or Confidential Information to Be Presented to the Court

       During Motion and Trial Practice) are incorporated herein by reference. All such standing

       orders shall be binding on the parties and counsel, regardless of whether they are

       expressly included herein or made a part hereof by reference.



       IT IS SO ORDERED
